Citation Nr: 1547072	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy of the left upper extremity, including as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic neuropathy of the right upper extremity, including as due to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for diabetic neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for diabetic neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for bladder impairment, including as due to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for diabetes mellitus, type II, and peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and bladder impairment, associated with diabetes mellitus, type II.  

A July 2013 rating decision denied service connection for ischemic heart disease.  The Veteran filed a timely notice of disagreement with this determination.  A February 2014 rating decision granted service connection for ischemic heart disease that is a full grant of the benefits sought.

An October 2014 rating decision granted service connection for diabetes mellitus, type II, that represents a full grant of the benefits sought as to the Veteran's appeal of this matter.

The issue of entitlement to service connection for hypertension is REMANDED to the agency of original jurisdiction (AOJ); and is discussed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  The Veteran does not have neuropathy of the left or right upper extremity 

2.  The Veteran does not have neuropathy of the left or right lower extremity.

3.  The Veteran does not have a bladder disorder.  His symptoms are consistent with benign prostatic hypertrophy (BPH) that is not due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic neuropathy of the left upper extremity, including as due to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for diabetic neuropathy of the right upper extremity, including as due to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  The criteria for service connection for diabetic neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for diabetic neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  The criteria for service connection for bladder impairment, including as due to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In January and June 2010 and January 2011 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the January 2010 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  In February 2010, the Veteran reported treatment for external bleeding at the VA medical center (VAMC) in Birmingham in 1972.  In March 2010, that facility reported that it had no records of treatment for the Veteran during 1972.  All reasonably identified and available medical records have been secured.  A review of the Veteran's electronic file does not reveal any additional VA treatment records, relevant to the service connection claims on appeal.

In September 2014, the Veteran underwent VA examination and the examination report is of record.

The September 2014 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

II. Factual Background and Legal Analysis

Contentions

The Veteran asserts that he has peripheral neuropathy of the bilateral upper and lower extremities, bladder impairment, and hypertension, as due to service-connected diabetes mellitus, type II.  Thus, he maintains that service connection is warranted for his upper and lower extremity peripheral neuropathy, bladder impairment, and hypertension.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as cardiovascular renal disease (including hypertension) and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

The current disability requirement is satisfied when a claimant has a disability proximate to the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

Service incurrence for certain diseases, including early onset peripheral neuropathy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307(a)(6)(ii).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of neuropathy, hypertension, and genitourinary pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In its October 2014 rating decision, the RO conceded that the Veteran was exposed to Agent Orange while on active duty.  This was based on personnel records showing that the Veteran was likely detailed to duty in Vietnam.  The Board agrees with this finding.  

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran has not asserted, and the record does not demonstrate, that he had early onset peripheral neuropathy within one year of exposure to the herbicide while on active duty.  38 C.F.R. § 3.307(a)(6)(ii).  In fact, service treatment records do not discuss peripheral neuropathy of the upper and lower extremities at all.

Rather, the Veteran asserts that his peripheral neuropathy of the upper and lower extremities is due to service-connected diabetes mellitus, type II.

Here, the Veteran's claim must fail because the weight of the evidence is that he does not have a current upper or lower extremity peripheral neuropathy disorder.

The post service medical evidence does not discuss neuropathy.

August 1997 private treatment records reflect complaints of right shoulder pain that a physician thought were possibly due to tendonitis.  X-rays of the Veteran's right shoulder taken at the time showed early degenerative changes and no acute abnormality.

A June 4, 2002 medical statement from J.D.C., M.D., describes the Veteran's history of right arm and leg weakness in April 2002 with intermittent spotty blurring of his left eye prior to that.  Tests suggested a severe left carotid stenosis for which a left carotid endarterectomy was advised.  

In March 2004, Dr. J.D.C. reported that the only neurological change that the Veteran noted following his episodes of right arm and leg numbness prior to his June 2002 left carotid endarterectomy was a slight steady chronic change in his handwriting.  The Veteran had no new neurological symptoms and continued to work. 

In September 2014, the VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The physician-examiner noted that the Veteran was never diagnosed with diabetic peripheral neuropathy.  The Veteran said he was told during a general examination that he had neuropathy but he was not sure what neuropathy was.

The Veteran complained of right upper extremity mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  He had no such complaints in his left upper extremity or lower extremities.  After physical examination, the examiner found that the Veteran did not have an upper or lower extremity diabetic peripheral neuropathy.   

The VA examiner remarked that, despite some mild subjective complaints, there were no objective findings of a neuropathy or radiculopathy involving the (Veteran's) upper or lower limbs.

Since the VA physician's opinion was based on a review of the pertinent history, and was supported by a rationale, it provides compelling evidence against the Veteran's claim.  The VA examiner provided a clear rationale to support the findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

While earlier evidence suggested that the Veteran had current neuropathy, the VA opinion is more probative because the examiner had the opportunity to review the entire record, and perform a physical examination.  The examiner's opinion was more informed and she also provided clear reasoning for her conclusions.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Veteran's claim has been recognized as arising in November 2009.  There is no evidence of neuropathy at any time proximate to the claim or since.

In the absence of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of peripheral neuropathy of the upper and lower extremities is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of neuropathy disorders is not readily recognizable by a layman, such as varicose veins or acne.  The Veteran has acknowledged that he did not know what neuropathy was.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a symptom of right upper extremity pain and numbness.

In sum, a preponderance of the evidence is against the claim for service connection for a peripheral neuropathy of the bilateral upper and lower extremities, including as due to service-connected diabetes mellitus, type II.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Bladder Impairment

The Veteran has not asserted, and the record does not demonstrate, that he had bladder impairment in service.  In fact, service treatment records do not discuss a genitourinary disability at all.

Rather, the Veteran asserts that his bladder impairment is due to service-connected diabetes mellitus, type II.

Here, the Veteran's claim must fail because the weight of the evidence is that he does not have a current bladder disorder.

The post service private medical evidence does not discuss bladder impairment.  An April 4, 2000 medical statement indicates that the Veteran underwent an intravenous pyelogram (IVP) in March, the results of which were normal.  The Veteran's cystoscopy showed no evidence of tumor or stone in his bladder, and his urine cytology was normal.  In March 2006, a prostate nodule was assessed.

In September 2014, the VA examiner noted that the Veteran was never diagnosed with a bladder condition or disorder of the urethra or urinary tract.  The Veteran reported having trouble urinating for the last four to five years.  He claimed his bladder problems were related to his diabetes mellitus.  The Veteran had voiding dysfunction that the examiner stated was consistent with BPH.  The voiding dysfunction caused increased urinary frequency and signs or symptoms of obstructed voiding, including hesitancy and slow stream.  

The VA examiner remarked that the Veteran did not have evidence of a bladder condition.  His symptoms were consistent with BPH that was not related to diabetes mellitus.

Since the VA physician's opinion was based on a review of the pertinent history, and was supported by a rationale, it provides compelling evidence against the Veteran's claim.  The VA examiner provided a clear rationale to support the findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at1353; see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

In this case, a diagnosis of bladder impairment is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of bladder disorders is not readily recognizable by a layman, such as varicose veins or acne.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  Thus, the lay evidence here does not establish a current bladder disability.  Such lay evidence merely establishes a symptom of voiding dysfunction that the VA examiner attributed to BPH, which in turn was not due to service-connected disability.

It might be argued that BPH is encompassed in the service connection claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There is; however no evidence linking that condition to service or a service connected disability.  The VA examiner provided a negative opinion without elaboration.  A rationale is; however, not required given the absence of any indication that BPH is related to service.

In sum, a preponderance of the evidence is against the claim for service connection bladder impairment, including as due to service-connected diabetes mellitus, type II.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.


ORDER

Service connection for diabetic neuropathy of the left upper extremity, including as due to service-connected diabetes mellitus, type II, is denied.

Service connection for diabetic neuropathy of the right upper extremity, including as due to service-connected diabetes mellitus, type II, is denied.

Service connection for diabetic neuropathy of the left lower extremity, including as due to service-connected diabetes mellitus, type II, is denied.

Service connection for diabetic neuropathy of the right lower extremity, including as due to service-connected diabetes mellitus, type II, is denied.

Service connection for bladder impairment, including as due to service-connected diabetes mellitus, type II, is denied.

REMAND

At the 2014 examination, the examiner opined that current hypertension was not caused by service connected diabetes mellitus.  The examiner did not provide an opinion as to whether diabetes aggravated the hypertension.  Such an opinion is required in this case.  See El-Amin v. Shinseki, 26 Vet. App. (2013).

Accordingly, this appeal is REMANDED for the following:

1.  Ask the examiner who provided the September 2014 VA examination for hypertension to review the record and provide an opinion as to whether the service connected diabetes mellitus aggravated the claimed hypertension.  Aggravation means that diabetes caused an increase in the underlying hypertension disability.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability, that shows a baseline of hypertension prior to aggravation.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


